Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner seems to have allowed all of the Applicants’ claims over the prior art mentioned in the International Search Report associated w/ PCT/CN2018/103025 (i. e. the Applicant’s parent application) in the Written Opinion also associated w/ this same PCT/CN2018/103025 (please note that this Written Opinion is in the Chinese language).  
The most relevant reference discovered by the U. S. examiner from his search is U. S. Pat. 4,254,616.  U. S. Pat. 4,254,616 is relevant is as much as it is also directed to the same art of desulfurizing and denitrating a flue gas by using a bed of solid metal oxide particles (please see the abstract as well as col. 1 lns. 8-19 in this U. S. Pat. 4,254,616).  More specifically, col. 8 lns. 35-44 in this U. S. Pat. 4,254,616 sets forth that the metal oxide material is of the general formula XO . Fe2O3, where X may be zinc, manganese, copper, etc. This disclosure seems to meet at least the Fe2O3 and MnO2 limitations embraced in the scope of all of the Applicants’ independent claims.  However, the Applicants’ independent claims embrace the use of eight specific and distinct metal oxide components in the agent in specified quantities, and such a selection of these specific eight distinct metal oxide components in the specified quantities embraced in the scope of all of the Applicants’ independent claims is not taught or suggested in this U. S. Pat. 4,254,616 (or any of the other references of record).  Hence, all of the 
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736